Citation Nr: 0602965	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-27 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for 
seizures/convulsions.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for schizophrenia, has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the RO, which denied the 
benefits sought herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has been declared incompetent for VA purposes 
effective September 23, 1987, and he has been suffering from 
paranoid schizophrenia for well over thirty years.  As such, 
the Board is of the view that VA must be particularly 
vigilant in discharging its duties to this veteran who is not 
able to be an effective advocate for his interests.

The veteran has been in receipt of Social Security 
Administration (SSA) disability benefits for several decades.  
These records have not been associated with the veteran's 
claims file, and they may well contain information applicable 
to the veteran's claim of entitlement to service connection 
for paranoid schizophrenia to include a history or the 
etiology of this condition.  VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by an administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  In this case, there is no 
question that the SSA disability records are government 
records that may well be probative of this issue.  Thus, the 
RO must associate SSA disability records with the claims 
file.

Regarding the other issues on appeal, the Board is not 
entirely certain of the usefulness of further development.  
However, as it will be requesting VA medical records dated 
from January 2003 to the present, it would not be prudent to 
decide these issues presently.  The new medical evidence may 
well shed light on the origin of the veteran's claimed 
disabilities.

However, there is of record a July 2000 statement from the 
veteran concerning his seizures, wherein he stated that 
Euclid General Hospital would have information relevant to 
this claim, and he requested VA send him a release form.  
There is no indication this was done.  In his statement, he 
indicates treatment at this facility was from 1952 to 1960 - 
that is, before military service.  Clearly, any records 
documenting pre-service disability would be relevant, and 
attempts should be made to obtain them.  In that statement, 
the veteran also referenced Lakewood General Hospital, but 
did not indicate the date(s) of treatment.

Accordingly, the Board is remanding this case to the RO via 
the AMC for the following action:

1.  The RO must send the veteran a letter 
asking that he submit all evidence in his 
possession that is relevant to the issues 
on appeal.  

2. Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records from Euclid General 
Hospital and Lakewood General Hospital 
for seizures, as well as any other 
private provider who has treated him for 
the conditions at issue.

If the veteran properly completes the 
release forms, the RO should request the 
identified private treatment records, 
with follow-up requests, as necessary.



3.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  All efforts 
to obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  The RO must associate with the claims 
file all VA clinical and hospitalization 
records dated from January 2003 to the 
present.

5.  The RO should then undertake any 
other development deemed necessary and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims is both 
critical and appreciated.



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


